dismis.cr                                                           








 











COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO.	2-01-237-CR

GLENEDITH JEWELL MITCHELL 	APPELLANT

V.

THE STATE OF TEXAS	STATE

----------

FROM THE 297
TH
 DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

ON PERMANENT ABATEMENT OF APPEAL



----------



We have considered the appellant’s and the State’s motions to permanently abate the appeal due to the death of the appellant.  A copy of the certificate of death states that appellant died on November 2, 2002.

The death of an appellant during the pendency of an appeal deprives this court of jurisdiction.  
Molitor v. State
, 862 S.W.2d 615, 616 (Tex. Crim. App. 1993).  Under these circumstances, the appropriate disposition is the permanent abatement of the appeal.  
See
 T
EX
. R. A
PP
. P. 7.1(a)(2).

No decision of this court having been delivered prior to the receipt of these motions, the court finds the motions to permanently abate the appeal should be granted.  It is therefore ordered, adjudged, and decreed that the appeal is permanently abated.



PER CURIAM



PANEL D:	DAY, LIVINGSTON, and DAUPHINOT, JJ.

DO NOT PUBLISH

TEX. R. APP. P. 47.2(b)



[DELIVERED JANUARY 30, 2003]



FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.